IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45280

STATE OF IDAHO,                                  )   2018 Unpublished Opinion No. 399
                                                 )
       Plaintiff-Respondent,                     )   Filed: March 23, 2018
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
TRAVIS SCOTT RAY,                                )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan P. Brody, District Judge.

       Judgment of conviction and order denying Idaho Criminal Rule 35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before GUTIERREZ, Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Travis Scott Ray reached a plea agreement with the State wherein, in part, Ray would
plead guilty to possession of a controlled substance, Idaho Code § 37-2732(C)(1), and the State
would recommend a five-year sentence, with two years determinate, and Ray would participate
in drug court or the retained jurisdiction program. Ray entered a guilty plea to possession of a
controlled substance. Ray was admitted into and participated in drug court, but was terminated
shortly after he began the program. The district court imposed a unified six-year sentence, with
four years determinate. Ray filed an Idaho Criminal Rule 35 motion. The State filed a response
to the I.C.R. 35 motion in which it did not object to the I.C.R. 35 motion and notified the district




                                                 1
court that the State continued with its original recommendation of a unified five-year sentence,
with two years determine. The district court denied Ray’s I.C.R. 35 motion. Ray appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). That discretion includes the trial court’s
decision regarding whether a defendant should be placed on probation and whether to retain
jurisdiction. I.C. § 19-2601(3); State v. Reber, 138 Idaho 275, 278, 61 P.3d 632, 635 (Ct. App.
2002); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 596-97 (Ct. App. 1990). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Next, we review whether the district court erred in denying Ray’s I.C.R. 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting an I.C.R. 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.         State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of an I.C.R. 35 motion, we consider the entire record and apply the same criteria used
for determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22,
740 P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review
of the record, including any new information submitted with Ray’s I.C.R. 35, we conclude no
abuse of discretion has been shown.
       Therefore, Ray’s judgment of conviction and sentence, and the district court’s order
denying Ray’s I.C.R. 35 motion, are affirmed.




                                                   2